DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 04/16/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	As per claim 1/7/17/23, those claims recite the phrase … optimize its.., in line 4, and in line 2 it is not clear what is the object is referring to… Thus, those claim are indefinite. 
 	As per claims 2-6, 8-16, 18-22, and 24-32, those claims are rejected based on the rational set forth the claims 1/7/17 and 23 respectively.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,7,17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lysenko et al US 2018/0115428 in view of Dolph et al US 2016/0147797.

  	As per claim 1, Lysenko discloses a method for providing a blockchain network capable of optimizing storage used by one or more service nodes in the blockchain network, comprising steps of:
 	 (a) a specific service node among the service nodes, included in the blockchain network wherein the specific service node is configured to its own storage if one of one or more conditions is satisfied, performing or supporting another device to perform a process of generating blocks while performing synchronization with one or more other service nodes included in the blockchain network ( par 0028 a blockchain network 200 may be implemented to store hashes or hash-sums of various data objects or files. A 
(b) the specific service node performing or supporting another device to perform (bl) a process of determining whether one of the conditions is satisfied, by referring to one of (i) (i-1) a latest-block number of a latest block among the blocks and (i-2) a predetermined threshold number, and (ii) a predetermined threshold time ( par 0037 when the amount of data transferred among different data storages using blockchain becomes fairly voluminous, an optimized system using a Merkle tree data structure may be implemented for recording transactions in blockchain, such that a hash of each block of the data being transferred is not recorded in blockchain ) and 
(b2) if one of the conditions is determined as satisfied, a process of applying at least one storage operation to information on one or more transactions included in one or more target blocks which are at least part of the blocks having not been done, wherein the target blocks are determined by referring to one of said (i) and said (ii) (par 0037 that a hash of each block of the data being transferred is not recorded in blockchain. Rather, the derived hash from the sum of several hashes of lower level (hash from multiple hashes data, so-called "root hash") is recorded. CPU 304 may be configured to execute the data storage module 310 and related sub-modules 402, 404, and 406. In particular, data storage module 310 may be configured to identify/obtain a plurality of files 312 from data storage 310 for verification of authenticity. Once these files 312 are identified, hash creation module 402 may be configured to generate hash values for each of the files 312. The hash values of the files 312 can also be stored in data storage 310. Next, the hash creation module 402 further groups the created hash values into sets of two or more has values (e.g., pairs of hash values are described according to the exemplary aspect) and adds the hash values for each grouping. Then, for each sum of hash values, the hash creation module 402 creates a hash value for that sum. The hash creation module 402 is configured to continue this process until a root hash value for the group of files 312 is created, effectively creating a hash tree that can be stored in data storage 310).  
 	Lysenko does not disclose optimization storage.
However, Dolph disclose optimization storage ( par 0017 The stored data is logically organized into a "B-tree" data structure, which is an optimized version of a binary tree in which a node may be linked to more than two children).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generation of user account of instant application , based on the teaching of optimizing storage of Dolph, because doing so would provide optimized database storage to improve the performance(par 0036).


As per claim 7, Lysenko discloses a method for providing a blockchain network capable of optimizing storage used by one or more service nodes in the blockchain network, comprising steps of: 
 (a) a specific service node among the service nodes, included in the blockchain network wherein the specific service node is configured to optimize its own storage if one of one or more optimization conditions is satisfied, performing or supporting another device to perform a process of generating blocks while performing synchronization with one or more other service nodes included in the blockchain network (par 0028 a blockchain network 200 may be implemented to store hashes or hash-sums of various data objects or files. A plurality of data objects, such as files 212a-212e, may be collectively stored in a database 210 as a set of files 212. Hashes for the files 212a-212e may be created and transmitted to blockchain network 200 for storage. Hashes (also referred to herein as "hash functions," "cryptographic hash functions," and the like) may include functions that map an initial input data set to an output data set. The output from a hash function may be referred to herein as a "hash identifier," "hash value," "hash data set," or simply, a "hash"). The blockchain network 200 may include a distributed network formed from a plurality of nodes or computers 202a-202e, for example. The blockchain network 200 may maintain a continuously-growing list of file hashes that may be configured to prevent tampering and revision and is composed of data structure blocks that exclusively hold the hashes of the files 212 received from the data storage 210 ); and 
 (b) the specific service node performing or supporting another device to perform (bl) a process of determining whether one of the optimization conditions is satisfied, by referring to one of (i) (i-1) a latest-block number of a latest block among the blocks and (i-2) a predetermined threshold number, and (ii)  ( par 0037 when the amount of data transferred among different data storages using blockchain becomes fairly voluminous, an optimized system using a Merkle tree data structure may be implemented for recording transactions in blockchain, such that a hash of each block of the data being transferred is not recorded in blockchain)
a predetermined threshold time and (b2) if one of the optimization conditions is determined as satisfied, a process of applying at least one storage-optimizing operation to one or more target blocks and a process of generating or updating a genesis block that is a replacement block, which replaces a latest one of the target blocks as subjects to which the storage-optimizing operation is applied, the genesis block serving as a seed block capable of defining relationship between the target blocks and a first one of untargeted blocks, wherein the replacement block includes information on the target blocks, wherein the first one of the untargeted blocks is a block subsequent to the target blocks, and wherein the target blocks are determined by referring to one of said (i) and said (ii) (par 0037 that a hash of each block of the data being transferred is not recorded in blockchain. Rather, the derived hash from the sum of several hashes of lower level (hash from multiple hashes data, so-called "root hash") is recorded. CPU 304 may be configured to execute the data storage module 310 and related sub-modules 402, 404, and 406. In particular, data storage module 310 may be configured to identify/obtain a plurality of files 312 from data storage 310 for verification of authenticity. Once these files 312 are identified, hash creation module 402 may be configured to generate hash values for each of the files 312. The hash values of the files 312 can also be stored in data storage 310. Next, the hash creation module 402 further groups the created hash values into sets of two or more has values (e.g., pairs of hash values are described according to the exemplary aspect) and adds the hash values for each grouping. Then, for each sum of hash values, the hash creation module 402 creates a hash value for that sum. The hash creation module 402 is configured to continue this process until a root hash value for the group of files 312 is created, effectively creating a hash tree that can be stored in data storage 310).  
 	Lysenko does not disclose optimization storage.
However, Dolph disclose optimization storage ( par 0017 The stored data is logically organized into a "B-tree" data structure, which is an optimized version of a binary tree in which a node may be linked to more than two children).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generation of user account of instant application , based on the teaching of optimizing storage of Dolph, because doing so would provide optimized database storage to improve the performance(par 0036). 

As per claim 17, Lysenko discloses  A specific service node among one or more service nodes, included in a blockchain network wherein the specific service node is configured to optimize its own storage if one of one or more optimization conditions is satisfied, for providing the blockchain network capable of optimizing storage used by the service nodes in the blockchain network ( par 0028 a blockchain network 200 may be implemented to store hashes or hash-sums of various data objects or files. A plurality of data objects, such as files 212a-212e, may be collectively stored in a database 210 as a set of files 212. Hashes for the files 212a-212e may be created and transmitted to blockchain network 200 for storage), comprising:
  at least one memory that stores instructions; and at least one processor configured to execute the instructions to perform or support another device to perform: (I) a process of generating blocks while performing synchronization with one or more other service nodes included in the blockchain network, and (II) (II-1) a process of determining whether one of the optimization conditions is satisfied, by referring to one of (i) (i-1) a latest-block number of a latest block among the blocks and (i-2) a predetermined threshold {YB:01019802.DOCX 146number (par 0028 a blockchain network 200 may be implemented to store hashes or hash-sums of various data objects or files. A plurality of data objects, such as files 212a-212e, may be collectively stored in a database 210 as a set of files 212. Hashes for the files 212a-212e may be created and transmitted to blockchain network 200 for storage. Hashes (also referred to herein as "hash functions," "cryptographic hash functions," and the like) may include functions that map an initial input data set to an output data set. The output from a hash function may be referred to herein as a "hash identifier," "hash value," "hash data set," or simply, a "hash"). The blockchain network 200 may include a distributed network formed from a plurality of nodes or computers 202a-202e, for example. The blockchain network 200 may maintain a continuously-growing list of file hashes that may be configured to prevent tampering and revision and is composed of data structure blocks that exclusively hold the hashes of the files 212 received from the data storage 210 )
 , and (ii) a predetermined threshold time and (II-2) if one of the optimization conditions is determined as satisfied, a process of applying at least one storage-optimizing operation to information on one or more transactions included in one or more target blocks which are at least part of the blocks having not been optimized, wherein the target blocks are determined by referring to one of said (i) and said (ii) (par 0037 that a hash of each block of the data being transferred is not recorded in blockchain. Rather, the derived hash from the sum of several hashes of lower level (hash from multiple hashes data, so-called "root hash") is recorded. CPU 304 may be configured to execute the data storage module 310 and related sub-modules 402, 404, and 406. In particular, data storage module 310 may be configured to identify/obtain a plurality of files 312 from data storage 310 for verification of authenticity. Once these files 312 are identified, hash creation module 402 may be configured to generate hash values for each of the files 312. The hash values of the files 312 can also be stored in data storage 310. Next, the hash creation module 402 further groups the created hash values into sets of two or more has values (e.g., pairs of hash values are described according to the exemplary aspect) and adds the hash values for each grouping. Then, for each sum of hash values, the hash creation module 402 creates a hash value for that sum. The hash creation module 402 is configured to continue this process until a root hash value for the group of files 312 is created, effectively creating a hash tree that can be stored in data storage 310).  
 	Lysenko does not disclose optimization storage.
However, Dolph disclose optimization storage ( par 0017 The stored data is logically organized into a "B-tree" data structure, which is an optimized version of a binary tree in which a node may be linked to more than two children).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generation of user account of instant application , based on the teaching of optimizing storage of Dolph, because doing so would provide optimized database storage to improve the performance(par 0036). 

 As per claim 23, Lysenko discloses A specific service node among one or more service nodes, included in a blockchain network wherein the specific service node is configured to optimize its own storage if one of one or more optimization conditions is satisfied, for providing the blockchain network capable of optimizing storage used by the service nodes in the blockchain network (par 0028 a blockchain network 200 may be implemented to store hashes or hash-sums of various data objects or files. A plurality of data objects, such as files 212a-212e, may be collectively stored in a database 210 as a set of files 212. Hashes for the files 212a-212e may be created and transmitted to blockchain network 200 for storage), 
 comprising: at least one memory that stores instructions; and at least one processor configured to execute the instructions to perform or support another device to perform: (I) a process of generating blocks while performing synchronization with one or more other service nodes included in the blockchain network, II) (II-1) a process of determining whether one of the optimization conditions is satisfied, by referring to one of (i) (i-1) a latest-block number of a latest block among the blocks and (i-2) a predetermined threshold number ( par 0028 a blockchain network 200 may be implemented to store hashes or hash-sums of various data objects or files. A plurality of data objects, such as files 212a-212e, may be collectively stored in a database 210 as a set of files 212. Hashes for the files 212a-212e may be created and transmitted to blockchain network 200 for storage. Hashes (also referred to herein as "hash functions," "cryptographic hash functions," and the like) may include functions that map an initial input data set to an output data set. The output from a hash function may be referred to herein as a "hash identifier," "hash value," "hash data set," or simply, a "hash"). The blockchain network 200 may include a distributed network formed from a plurality of nodes or computers 202a-202e, for example. The blockchain network 200 may maintain a continuously-growing list of file hashes that may be configured to prevent tampering and revision and is composed of data structure blocks that exclusively hold the hashes of the files 212 received from the data storage 210), and 
 and (ii) a predetermined threshold time and (II-2) if one of the optimization conditions is determined as satisfied, a process of applying at least one storage-optimizing operation to one or more target blocks and a process of generating or updating a genesis block that is a replacement {YB:01019802.DOCX 149block (par 0037 when the amount of data transferred among different data storages using blockchain becomes fairly voluminous, an optimized system using a Merkle tree data structure may be implemented for recording transactions in blockchain, such that a hash of each block of the data being transferred is not recorded in blockchain ), which replaces a latest one of the target blocks as subjects to which the storage-optimizing operation is applied, the genesis block serving as a seed block capable of defining relationship between the target blocks and a first one of untargeted blocks, wherein the replacement block includes information on the target blocks, wherein the first one of the untargeted blocks is a block subsequent to the target blocks, and wherein the target blocks are determined by referring to one of said (i) and said (ii) (par 0037 that a hash of each block of the data being transferred is not recorded in blockchain. Rather, the derived hash from the sum of several hashes of lower level (hash from multiple hashes data, so-called "root hash") is recorded. CPU 304 may be configured to execute the data storage module 310 and related sub-modules 402, 404, and 406. In particular, data storage module 310 may be configured to identify/obtain a plurality of files 312 from data storage 310 for verification of authenticity. Once these files 312 are identified, hash creation module 402 may be configured to generate hash values for each of the files 312. The hash values of the files 312 can also be stored in data storage 310. Next, the hash creation module 402 further groups the created hash values into sets of two or more has values (e.g., pairs of hash values are described according to the exemplary aspect) and adds the hash values for each grouping. Then, for each sum of hash values, the hash creation module 402 creates a hash value for that sum. The hash creation module 402 is configured to continue this process until a root hash value for the group of files 312 is created, effectively creating a hash tree that can be stored in data storage 310).  
 	Lysenko does not disclose optimization storage.
However, Dolph disclose optimization storage ( par 0017 The stored data is logically organized into a "B-tree" data structure, which is an optimized version of a binary tree in which a node may be linked to more than two children).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generation of user account of instant application , based on the teaching of optimizing storage of Dolph, because doing so would provide optimized database storage to improve the performance(par 0036). 





Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-6, 8-16, 18-22, and 24-32 are allowed.

The following is an examiner’s statement of reasons for allowance: the claims 2-6, 8-16, 18-22, and 24-32 are unique features over the cited prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496